Citation Nr: 0425241	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  04-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to July 
1975.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the RO in May 
2004; however, he failed to report for that hearing.  As he 
has not provided cause for his failure to appear or requested 
another hearing, the veteran's hearing request is deemed 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.704(d),(e) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  He claims to have been exposed to acoustic trauma 
during service without sufficient hearing protection.  The 
veteran's DD Form 214 indicates his primary military 
specialty to have been in field artillery.

Hearing acuity at entrance into service in October 1972 was 
within the normal range and at a non-disabling level.  See 38 
C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Additionally, the veteran indicated by checked box 
that he had no history of hearing loss.

In April 1975, the veteran began to seek and receive in-
service treatment for drug abuse.  He was hospitalized for 
rehabilitation and detoxification, which was deemed 
unsuccessful on May 22, 1975.  The service medical records of 
hospitalization are not associated with the claims file.

On May 27, 1975, the veteran completed a report of medical 
history in connection with a service discharge examination.  
He indicated by checked box that he had experienced hearing 
loss.  There is no corresponding separation medical 
examination associated with the claims file.

In a service medical record dated in June 1975, the veteran 
complained of hearing loss and pressure on his ears since the 
morning, blurred vision which had begun recently, and 
dizziness when making sudden movements.  His pulse was 
irregular and he appeared tired.  He said he became tired 
from any activity.  Objective observations also included 
anoxia and pain in both knees (prior service medical records 
show treatment for pain in both knees).

A service medical record entry the next day in June 1975 (on 
the reverse side of the page) includes a notation that the 
veteran was complaining of hearing loss and pressure on the 
ear.  It is apparent from the date stamps on the page that 
this notation was lined out in ink either that day or three 
days later.

On July 25, 1975, the veteran completed a form indicating he 
had undergone a separation medical examination more than 
three days prior to his departure from place of separation, 
and that to the best if his knowledge there had been no 
change in his medical condition.  He received an honorable 
discharge from service on July 28, 1975.

A VA Form 10-7131, dated November 1975, indicates that the 
veteran was admitted for inpatient treatment to the VA 
hospital in Dallas, Texas, on October 23, 1975.  The 
admission diagnosis was schizophrenia.  The corresponding 
records of VA inpatient treatment are not associated with the 
claims file.

The service medical records document that the veteran 
complained of hearing loss during service.  Further, his 
military specialty of field artillery was one in which the 
veteran might plausibly have been exposed to acoustic trauma.  
Service medical records, to include the veteran's service 
discharge examination and records of in-patient treatment, 
and VA treatment records of treatment shortly after service, 
are not currently associated with the clams file and may 
contain information relevant to the matter of whether the 
veteran's current hearing loss and tinnitus began during 
service or was related to some incident of service.  
Accordingly, these records should be obtained.  See 38 
U.S.C.A. § 5103A(b)(c),(d).

Further, the Board notes that the veteran has not received a 
letter with respect to his claim for service connection for 
tinnitus which satisfies or attempts to satisfy the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to  claims for service 
connection for hearing loss and tinnitus 
of the impact of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

In so doing, the RO should attempt to 
obtain records of hospitalization at the 
VAMC in Dallas, Texas, in October 1975.

2.  The RO should contact all appropriate 
service records depositories to obtain 
any additional service medical records of 
the veteran that may be available.  
Service medical records sought should 
include the veteran's service discharge 
examination, all records of inpatient 
treatment during service, and all medical 
records of treatment for drug abuse or 
psychiatric disability during service.  

Additionally, the RO should obtain all 
administrative records pertaining to the 
veteran's discharge from service, in part 
for the reason that these records may 
contain a copy of the veteran's service 
discharge medical examination or other 
information as to the veteran's medical 
condition at the time just prior to the 
veteran's discharge from service.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, the service department or VA 
must either provide the reported 
treatment records, or must provide for 
the record a statement indicating why it 
is "reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile."  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a second VA compensation examination is 
required for a determination on the merits of 
this case.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
of entitlement to service connection for 
hearing loss and tinnitus with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in January 2004.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the January 2004 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


